Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021, has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Whittaker on June 22, 2021.

The application has been amended as follows: 

1. (Currently amended) A streptavidin mutein, comprising:
the amino acid sequence of the mutein m1-9C (SEQ ID NO: 16) 
















2-41. (Cancelled)
42. (Previously presented) The streptavidin mutein according to claim 1, wherein the mutein is a mutein of a minimal streptavidin which begins N-terminally in the region of the amino acids 10 to 16 of SEQ ID NO: 1 and terminates C-terminally in the region of the amino acids 133-142 of SEQ ID NO: 1.
43. (Cancelled)
44. (Cancelled)
45. (Previously presented) A nucleic acid molecule, comprising a sequence coding for the streptavidin mutein as defined in claim 1. 
46-51. (Cancelled)
52. (Currently amended) A method of isolating, purifying or determining under denaturing conditions a protein that is fused with a) a peptide sequence of the formula Trp-Xaa-His-Pro-Gln-Phe-Yaa-Zaa (SEQ ID NO: 8) in which Xaa represents an arbitrary amino acid and Yaa and Zaa either both denote Gly or Yaa denotes Glu and Zaa denotes Arg or Lys, or b) 
the method comprising contacting a sample containing the protein with the streptavidin mutein of claim 1, under suitable conditions to bind the peptide sequence to the streptavidin mutein, and separating the resulting complex from said sample. 
53-62. (Cancelled)

64-67. (Cancelled)
68. (Currently amended) The streptavidin mutein according to claim 1[[43]], wherein the streptavidin mutein consists of the sequence of the mutein m1-9C (SEQ ID NO: 16) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Schmidt (WO 2014/076277). Schmidt teaches a streptavidin mutein (SEQ ID NO: 194) that is identical to instant SEQ ID NO: 16 except for position 127, which is histidine in the prior art mutein and cysteine in the claimed mutein. The original specification includes evidence of unexpected results (Examples 4-5, paragraphs [0070], [0073]-[0074], Table 6): the claimed mutein has thermal stability similar to the wild-type streptavidin, the ability to be used for affinity purification under denaturing conditions, and the ability to be regenerated for reuse. Therefore, SEQ ID NO: 16 is novel and unobvious over Schmidt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654